278 F.2d 280
FERRO, INC., and Bolling R. Powell, Jr., Appellantsv.JOHN THOMPSON BEACON WINDOWS, LTD., Appellee.
No. 15533.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1960.
Decided April 28, 1960.
Petition for Rehearing Denied June 13, 1960.

Mr. Bolling R. Powell, Jr., Washington, D. C., for appellants.
Mr. John J. Sexton, Washington, D. C., with whom Mr. Harry M. Plotkin, Washington, D. C., was on the brief, for appellee.
Before Mr. Justice REED, retired,* and EDGERTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant Ferro, Inc., an insolvent corporation, paid its debt to appellant Powell, its sole stockholder and managing director. The District Court found that this transfer of the corporation's funds was made with intent "to hinder or delay" appellee, a creditor. The finding is not clearly erroneous and supports the court's conclusion that the transfer was void as against appellee under D.C.Code, § 12-401.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to 28 U.S.C. § 294(a)